                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 93 Filed 03/11/21 Page 1 of 24 Page ID #:472



                                                                                                                 1   LAUREN E. GROCHOW, Bar No. 293601
                                                                                                                     lauren.grochow@troutman.com
                                                                                                                 2   TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                     5 Park Plaza, Suite 1400
                                                                                                                 3   Irvine, CA 92614-2545
                                                                                                                     Telephone: 949.622.2700
                                                                                                                 4   Facsimile: 949.622.2739
                                                                                                                 5   DANIEL N. ANZISKA, Pro Hac Vice
                                                                                                                     daniel.anziska@troutman.com
                                                                                                                 6   TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                     875 Third Avenue
                                                                                                                 7   New York, NY 10022
                                                                                                                     Telephone: 212.704.6000
                                                                                                                 8   Facsimile: 212.704.6288
                                                                                                                 9   MACKENZIE L. WILLOW-JOHNSON, Pro Hac Vice
                                                                                                                     mackenzie.willow-johnson@troutman.com
                                                                                                                10   TROUTMAN PEPPER HAMILTON SANDERS LLP
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                     305 Church at North Hills Street, Suite 1200
                                                                                                                11   Raleigh, NC 27609
                                                                                                                     Telephone: 919.740.9949
                                                                                                                12   Facsimile: 704.998.4051
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   Attorneys for Defendants
                                                                                                                     FARADAY&FUTURE INC., SMART KING LTD.,
                                                                                                                14   JIAWEI WANG, and CHAOYING DENG
                                                                                                                15                        UNITED STATES DISTRICT COURT
                                                                                                                16                       CENTRAL DISTRICT OF CALIFORNIA
                                                                                                                17                                WESTERN DIVISION
                                                                                                                18
                                                                                                                19   HONG LIU,                              Case No. 2:20-cv-08035-SVW-JPR
                                                                                                                20                  Plaintiff,              Honorable Stephen V. Wilson
                                                                                                                21           v.                             DEFENDANT
                                                                                                                                                            FARADAY&FUTURE INC.’S
                                                                                                                22   FARADAY&FUTURE INC.,                   SECOND AMENDED ANSWER TO
                                                                                                                     SMART KING LTD., JIAWEI                COMPLAINT
                                                                                                                23   WANG, AND CHAOYING DENG
                                                                                                                24                  Defendants.
                                                                                                                25
                                                                                                                26
                                                                                                                27
                                                                                                                28
                                                                                                                     114084213
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 93 Filed 03/11/21 Page 2 of 24 Page ID #:473



                                                                                                                 1           Defendant Faraday&Future, Inc. (“FF”) hereby answers the Complaint
                                                                                                                 2   (“Complaint”) of Plaintiff Hong Liu (“Liu”), as follows:
                                                                                                                 3           1.     FF denies the allegations of Paragraph 1.
                                                                                                                 4           2.     FF admits that Liu was a partner at Mayer Brown. FF denies the
                                                                                                                 5   allegations in Paragraph 2 on information and belief.
                                                                                                                 6           3.     FF admits that Yueting Jia (“Jia”) is FF’s founder. FF denies the
                                                                                                                 7   remaining allegations in Paragraph 3.
                                                                                                                 8           4.     FF lacks knowledge or information sufficient to form a belief as to the
                                                                                                                 9   truth or falsity of the allegations of what Liu knew. FF denies the remaining
                                                                                                                10   allegations in Paragraph 4.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11           5.     FF denies the allegations in Paragraph 5.
                                                                                                                12           6.     To the extent Paragraph 6 contains conclusions of law, which do not
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   require a responsive pleading and on that basis, FF denies those conclusions. FF
                                                                                                                14   denies the remaining allegations in Paragraph 6.
                                                                                                                15           7.     FF does not challenge the Court’s subject matter jurisdiction over this
                                                                                                                16   action.
                                                                                                                17           8.     FF denies the allegations in Paragraph 8. The Southern District of New
                                                                                                                18   York does not have personal jurisdiction over FF in this action.
                                                                                                                19           9.     FF denies the allegations in Paragraph 9. The Court already found that
                                                                                                                20   venue is not proper in the Southern District of New York.
                                                                                                                21           10.    FF lacks knowledge or information sufficient to form a belief as to the
                                                                                                                22   truth or falsity of the allegations in Paragraph 10 and on that ground, denies those
                                                                                                                23   allegations.
                                                                                                                24           11.    FF admits the allegations in Paragraph 11.
                                                                                                                25           12.    FF admits the allegations in Paragraph 12.
                                                                                                                26           13.    FF admits the allegations in Paragraph 13.
                                                                                                                27           14.    FF admits the allegations in Paragraph 14.
                                                                                                                28
                                                                                                                     114084213                                 -1-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 93 Filed 03/11/21 Page 3 of 24 Page ID #:474



                                                                                                                 1           15.    FF admits that Liu represented that he was a New York-based attorney.
                                                                                                                 2   FF denies the remaining allegation in Paragraph 15 on information and belief.
                                                                                                                 3           16.    FF lacks knowledge or information sufficient to form a belief as to the
                                                                                                                 4   truth or falsity of the allegations in Paragraph 16 and on that ground, denies those
                                                                                                                 5   allegations.
                                                                                                                 6           17.    FF admits that, according to publicly available records Liu was admitted
                                                                                                                 7   to the New York State Bar.
                                                                                                                 8           18.    FF lacks knowledge or information sufficient to form a belief as to the
                                                                                                                 9   truth or falsity of the allegations in Paragraph 18 and on that ground, denies those
                                                                                                                10   allegations.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11           19.    FF lacks knowledge or information sufficient to form a belief as to the
                                                                                                                12   truth or falsity of the allegations in Paragraph 19 and on that ground, denies those
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   allegations.
                                                                                                                14           20.    FF lacks knowledge or information sufficient to form a belief as to the
                                                                                                                15   truth or falsity of the allegations in Paragraph 20 and on that ground, denies those
                                                                                                                16   allegations.
                                                                                                                17           21.    FF lacks knowledge or information sufficient to form a belief as to the
                                                                                                                18   truth or falsity of the allegations in Paragraph 21 and on that ground, denies those
                                                                                                                19   allegations.
                                                                                                                20           22.    FF admits that Liu was a partner at Mayer Brown. FF lacks knowledge
                                                                                                                21   or information sufficient to form a belief as to the truth or falsity of the allegations in
                                                                                                                22   Paragraph 22 and on that ground, denies those allegations.
                                                                                                                23           23.    FF lacks knowledge or information sufficient to form a belief as to the
                                                                                                                24   truth or falsity of the allegations in Paragraph 23 and on that ground, denies those
                                                                                                                25   allegations.
                                                                                                                26           24.    FF lacks knowledge or information sufficient to form a belief as to the
                                                                                                                27   truth or falsity of the allegations in Paragraph 24 and on that ground, denies those
                                                                                                                28   allegations.
                                                                                                                     114084213                                  -2-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 93 Filed 03/11/21 Page 4 of 24 Page ID #:475



                                                                                                                 1           25.    FF lacks knowledge or information sufficient to form a belief as to the
                                                                                                                 2   truth or falsity of the allegations in Paragraph 25 and on that ground, denies those
                                                                                                                 3   allegations.
                                                                                                                 4           26.    FF lacks knowledge or information sufficient to form a belief as to the
                                                                                                                 5   truth or falsity of the allegations in Paragraph 26 and on that ground, denies those
                                                                                                                 6   allegations.
                                                                                                                 7           27.    FF admits that Liu was a partner at Mayer Brown. FF lacks knowledge
                                                                                                                 8   or information sufficient to form a belief as to the truth or falsity of the allegation
                                                                                                                 9   that “[b]etween October 2017 and mid-February 2018” Liu was “at the pinnacle of
                                                                                                                10   his success” and on that ground, denies those allegations. FF denies the remaining
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   allegations in in Paragraph 27.
                                                                                                                12           28.    FF denies the allegations in Paragraph 28.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13           29.    FF admits that Liu represented that he was “a globally respected
                                                                                                                14   professional with decades of experience” and that it believed that hiring Lie would
                                                                                                                15   benefit its business. FF denies the remaining allegations in Paragraph 29.
                                                                                                                16           30.    FF admits that Jia was FF’s founder and that Jia has filed a personal
                                                                                                                17   bankruptcy case in the United States Bankruptcy Court for the Central District of
                                                                                                                18   California. FF denies the remaining allegations in Paragraph 30.
                                                                                                                19           31.    FF admits that Liu met Jia at FF’s headquarters on October 17, 2017.
                                                                                                                20   FF denies the remaining allegations in Paragraph 31.
                                                                                                                21           32.    FF denies the allegations in Paragraph 32.
                                                                                                                22           33.    FF denies the allegations in Paragraph 33.
                                                                                                                23           34.    FF denies the allegations in Paragraph 34.
                                                                                                                24           35.    FF denies the allegations in Paragraph 35.
                                                                                                                25           36.    FF denies the allegations in Paragraph 36.
                                                                                                                26           37.    FF admits that during the month of January 2018, Liu met with Jia,
                                                                                                                27   Jiawei “Jerry” Wang (“Wang”), and Chaoying Deng (“Deng”) at FF’s headquarters
                                                                                                                28   in California. FF denies the remaining allegations in Paragraph 37.
                                                                                                                     114084213                                 -3-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 93 Filed 03/11/21 Page 5 of 24 Page ID #:476



                                                                                                                 1           38.   FF admits that Sidley Austin LLP was one of the law firms that handled
                                                                                                                 2   FF’s Series A transaction with Evergrande. FF denies the remaining allegation in
                                                                                                                 3   Paragraph 38.
                                                                                                                 4           39.   FF denies the allegations in Paragraph 39.
                                                                                                                 5           40.   FF admits that Liu was a partner at Mayer Brown. FF lacks knowledge
                                                                                                                 6   or information sufficient to form a belief as to the truth or falsity of the allegations of
                                                                                                                 7   Liu’s beliefs and on that basis denies those allegations. FF denies the remaining
                                                                                                                 8   allegations in Paragraph 40.
                                                                                                                 9           41.   FF denies the allegation in Paragraph 41.
                                                                                                                10           42.   To the extent the allegations in Paragraph 42 purport to describe, quote
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   or characterize written communications or documents, the communications or
                                                                                                                12   documents speak for themselves, should be read as a whole, and would provide only
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   as expressly stated therein. FF denies the remaining allegations in Paragraph 42.
                                                                                                                14           43.   FF admits that on January 25, 2018, Liu entered into the Employment
                                                                                                                15   Agreement attached to the Complaint as Exhibit A. To the extent Paragraph 43
                                                                                                                16   purports to describe, quote, or characterize the terms of the Employment Agreement,
                                                                                                                17   the document speaks for itself, should be read as a whole, and would provide only as
                                                                                                                18   expressly stated therein. FF denies the remaining allegations in Paragraph 43.
                                                                                                                19           44.   FF lacks knowledge or information sufficient to form a belief as to the
                                                                                                                20   truth or falsity of the allegations in Paragraph 44 and on that basis denies those
                                                                                                                21   allegations. FF denies the remaining allegations in Paragraph 44.
                                                                                                                22           45.   To the extent Paragraph 45 purports to describe, quote, or characterize
                                                                                                                23   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                24   read as a whole, and would provide only as expressly stated therein. FF denies the
                                                                                                                25   remaining allegations in Paragraph 45.
                                                                                                                26           46.   To the extent Paragraph 46 purports to describe, quote, or characterize
                                                                                                                27   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                28
                                                                                                                     114084213                                  -4-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 93 Filed 03/11/21 Page 6 of 24 Page ID #:477



                                                                                                                 1   read as a whole, and would provide only as expressly stated therein. FF denies the
                                                                                                                 2   remaining allegations in Paragraph 46.
                                                                                                                 3           47.   To the extent Paragraph 47 purports to describe, quote, or characterize
                                                                                                                 4   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                 5   read as a whole, and would provide only as expressly stated therein. FF denies the
                                                                                                                 6   remaining allegations in Paragraph 47.
                                                                                                                 7           48.   To the extent Paragraph 48 purports to describe, quote, or characterize
                                                                                                                 8   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                 9   read as a whole, and would provide only as expressly stated therein. FF denies the
                                                                                                                10   remaining allegations in Paragraph 48.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11           49.   To the extent Paragraph 49 purports to describe, quote, or characterize
                                                                                                                12   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   read as a whole, and would provide only as expressly stated therein. FF denies the
                                                                                                                14   remaining allegations in Paragraph 49.
                                                                                                                15           50.   To the extent Paragraph 50 purports to describe, quote, or characterize
                                                                                                                16   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                17   read as a whole, and would provide only as expressly stated therein. FF denies the
                                                                                                                18   remaining allegations in Paragraph 50.
                                                                                                                19           51.   To the extent Paragraph 51 purports to describe, quote, or characterize
                                                                                                                20   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                21   read as a whole, and would provide only as expressly stated therein. FF denies the
                                                                                                                22   remaining allegations in Paragraph 51.
                                                                                                                23           52.   FF denies the allegations in Paragraph 52.
                                                                                                                24           53.   To the extent Paragraph 53 purports to describe, quote, or characterize
                                                                                                                25   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                26   read as a whole, and would provide only as expressly stated therein. FF denies the
                                                                                                                27   remaining allegations in Paragraph 53.
                                                                                                                28
                                                                                                                     114084213                                -5-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 93 Filed 03/11/21 Page 7 of 24 Page ID #:478



                                                                                                                 1           54.    To the extent Paragraph 54 purports to describe, quote, or characterize
                                                                                                                 2   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                 3   read as a whole, and would provide only as expressly stated therein. FF denies the
                                                                                                                 4   remaining allegations in Paragraph 54.
                                                                                                                 5           55.    FF lacks knowledge or information sufficient to form a belief as to what
                                                                                                                 6   Liu would have done and on that basis denies those allegations. FF denies the
                                                                                                                 7   remaining allegations in Paragraph 55.
                                                                                                                 8           56.    To the extent Paragraph 56 purports to describe, quote or characterize
                                                                                                                 9   the terms of the Director Agreement, the document speaks for itself, should be read
                                                                                                                10   as a whole, and would provide only as expressly stated therein. FF denies the
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   remaining allegations in Paragraph 56.
                                                                                                                12           57.    To the extent Paragraph 57 purports to describe, quote, or characterize
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   the terms of the Director Agreement, the document speaks for itself, should be read
                                                                                                                14   as a whole, and would provide only as expressly stated therein. FF denies the
                                                                                                                15   remaining allegations in Paragraph 57.
                                                                                                                16           58.    To the extent Paragraph 58 purports to describe, quote, or characterize
                                                                                                                17   the terms of the Director Agreement, the document speaks for itself, should be read
                                                                                                                18   as a whole, and would provide only as expressly stated therein. FF denies the
                                                                                                                19   remaining allegations in Paragraph 58.
                                                                                                                20           59.    FF lacks knowledge and information sufficient to form a belief as to the
                                                                                                                21   truth or falsity of the allegations in Paragraph 59 and on that ground, denies those
                                                                                                                22   allegations.
                                                                                                                23           60.    FF admits the allegations in Paragraph 60.
                                                                                                                24           61.    FF lacks knowledge and information sufficient to form a belief as to the
                                                                                                                25   truth or falsity of the allegations in Paragraph 61 and on that ground, denies those
                                                                                                                26   allegations.
                                                                                                                27           62.    FF admits that it paid $600,000 to Liu on his start date. To the extent
                                                                                                                28   Paragraph 62 purports to describe, quote, or characterize the terms of the
                                                                                                                     114084213                                 -6-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 93 Filed 03/11/21 Page 8 of 24 Page ID #:479



                                                                                                                 1   Employment Agreement, the document speaks for itself, should be read as a whole,
                                                                                                                 2   and would provide only as expressly stated therein. FF denies the remaining
                                                                                                                 3   allegations in Paragraph 62.
                                                                                                                 4           63.    FF denies the allegations in Paragraph 63.
                                                                                                                 5           64.    To the extent Paragraph 64 purports to describe, quote, or characterize
                                                                                                                 6   the terms of the September 2018 Resolutions, the documents speak for themselves,
                                                                                                                 7   should be read as a whole, and would provide only as expressly stated therein. FF
                                                                                                                 8   denies the remaining allegations in Paragraph 64.
                                                                                                                 9           65.    To the extent Paragraph 65 purports to describe, quote, or characterize
                                                                                                                10   the terms of the Employment Agreement or the September 2018 Resolutions, the
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   documents speak for themselves, should be read as a whole, and would provide only
                                                                                                                12   as expressly stated therein. FF denies the remaining allegations in Paragraph 65.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13           66.    To the extent Paragraph 66 purports to describe, quote, or characterize
                                                                                                                14   the terms of the September 2018 Resolutions, the documents speak for themselves,
                                                                                                                15   should be read as a whole, and would provide only as expressly stated therein. FF
                                                                                                                16   denies the remaining allegations in Paragraph 66.
                                                                                                                17           67.    FF lacks knowledge or information sufficient to form a belief as to the
                                                                                                                18   truth or falsity of the allegations in Paragraph 67 as to the documents issued by
                                                                                                                19   Solium and whether Liu accessed his information on Solium’s website. FF denies
                                                                                                                20   the remaining allegations in Paragraph 67.
                                                                                                                21           68.    FF lacks knowledge and information sufficient to form a belief as to the
                                                                                                                22   truth or falsity of the allegations in Paragraph 68 and on that ground, denies those
                                                                                                                23   allegations.
                                                                                                                24           69.    FF denies the allegations in Paragraph 69.
                                                                                                                25           70.    FF denies the allegations in Paragraph 70.
                                                                                                                26           71.    FF denies the allegations in Paragraph 71.
                                                                                                                27           72.    FF denies the allegations in Paragraph 72.
                                                                                                                28           73.    FF denies the allegations in Paragraph 73.
                                                                                                                     114084213                                 -7-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 93 Filed 03/11/21 Page 9 of 24 Page ID #:480



                                                                                                                 1           74.   To the extent the allegations in Paragraph 74 purport to describe, quote
                                                                                                                 2   or characterize written communications or documents, the communications or
                                                                                                                 3   documents speak for themselves, should be read as a whole, and would provide only
                                                                                                                 4   as expressly stated therein. FF denies the remaining allegations in Paragraph 74.
                                                                                                                 5           75.   To the extent the allegations in Paragraph 75 purport to describe, quote
                                                                                                                 6   or characterize written communications or documents, the communications or
                                                                                                                 7   documents speak for themselves, should be read as a whole, and would provide only
                                                                                                                 8   as expressly stated therein. FF denies the allegations in Paragraph 75.
                                                                                                                 9           76.   FF denies the allegations in Paragraph 76.
                                                                                                                10           77.   FF denies the allegations in Paragraph 77.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11           78.   FF denies the allegations in Paragraph 78.
                                                                                                                12           79.   FF denies the allegations in Paragraph 79.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13           80.   FF denies the allegations in Paragraph 80.
                                                                                                                14           81.   FF denies the allegations in Paragraph 81.
                                                                                                                15           82.   To the extent the allegations in Paragraph 82 purport to describe, quote
                                                                                                                16   or characterize written communications or documents, the communications or
                                                                                                                17   documents speak for themselves, should be read as a whole, and would provide only
                                                                                                                18   as expressly stated therein. FF denies the remaining allegations in Paragraph 82.
                                                                                                                19           83.   To the extent the allegations in Paragraph 83 purport to describe, quote
                                                                                                                20   or characterize written communications or documents, the communications or
                                                                                                                21   documents speak for themselves, should be read as a whole, and would provide only
                                                                                                                22   as expressly stated therein. FF denies the remaining allegations in Paragraph 83.
                                                                                                                23           84.   FF denies the allegations in Paragraph 84.
                                                                                                                24           85.   FF denies the allegations in Paragraph 85.
                                                                                                                25           86.   FF admits that Liu was terminated on February 11, 2019. FF denies the
                                                                                                                26   remaining allegations in Paragraph 86.
                                                                                                                27           87.   FF denies the allegations in Paragraph 87.
                                                                                                                28           88.   FF denies the allegations in Paragraph 88.
                                                                                                                     114084213                                -8-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 93 Filed 03/11/21 Page 10 of 24 Page ID #:481



                                                                                                                  1           89.   FF denies the allegations in Paragraph 89.
                                                                                                                  2           90.   FF denies the allegations in Paragraph 90.
                                                                                                                  3           91.   FF denies the allegations in Paragraph 91.
                                                                                                                  4           92.   FF denies the allegations in Paragraph 92.
                                                                                                                  5           93.   FF denies the allegations in Paragraph 93.
                                                                                                                  6           94.   FF denies the allegations in Paragraph 94.
                                                                                                                  7           95.   To the extent Paragraph 95 purports to describe, quote or characterize
                                                                                                                  8   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                  9   read as a whole, and would provide only as expressly stated therein. FF denies the
                                                                                                                 10   remaining allegations in Paragraph 95.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11           96.   To the extent Paragraph 96 purports to describe, quote or characterize
                                                                                                                 12   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   read as a whole, and would provide only as expressly stated therein. FF denies the
                                                                                                                 14   remaining allegations in Paragraph 96.
                                                                                                                 15           97.   To the extent Paragraph 97 purports to describe, quote or characterize
                                                                                                                 16   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                 17   read as a whole, and would provide only as expressly stated therein. FF denies the
                                                                                                                 18   remaining allegations in Paragraph 97.
                                                                                                                 19           98.   To the extent Paragraph 98 purports to describe, quote, or characterize
                                                                                                                 20   the terms of the September 2018 Resolutions, the documents speak for themselves,
                                                                                                                 21   should be read as a whole, and would provide only as expressly stated therein. FF
                                                                                                                 22   denies the remaining allegations in Paragraph 98.
                                                                                                                 23           99.   FF admits that, in October 2019, Jia filed for bankruptcy protection in
                                                                                                                 24   the United States. To the extent Paragraph 99 purports to describe, quote, or
                                                                                                                 25   characterize the documents filed with the bankruptcy court, the document speaks for
                                                                                                                 26   themselves, should be read as a whole, and would provide only as expressly stated
                                                                                                                 27   therein. To the extent Paragraph 99 contains conclusions of law, which do not require
                                                                                                                 28
                                                                                                                      114084213                                -9-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 93 Filed 03/11/21 Page 11 of 24 Page ID #:482



                                                                                                                  1   a responsive pleading and on that basis, FF denies those conclusions. FF denies the
                                                                                                                  2   remaining allegations in Paragraph 99.
                                                                                                                  3           100. FF denies the allegations in Paragraph 100.
                                                                                                                  4           101. FF denies the allegations in Paragraph 101.
                                                                                                                  5           102. FF lacks knowledge or information sufficient to form a belief as to the
                                                                                                                  6   truth or falsity of the allegations in Paragraph 102 relating to Liu’s “extensive client
                                                                                                                  7   relationships” that he “transitioned to colleagues” and on that ground, denies those
                                                                                                                  8   allegations. FF denies the allegations in Paragraph 102.
                                                                                                                  9           103. FF denies the allegations of Paragraph 103.
                                                                                                                 10           104. FF admits that on December 17, 2019, the office of the United States
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   Trustee filed a motion in Jia’s bankruptcy case, seeking the appointment of a Chapter
                                                                                                                 12   11 trustee. FF denies the remaining allegations in Paragraph 104.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13           105. FF denies the allegations in Paragraph 105.
                                                                                                                 14           106. FF denies the allegations in Paragraph 106.
                                                                                                                 15           107. FF denies the allegations in Paragraph 107.
                                                                                                                 16           108. FF denies the allegations in Paragraph 108.
                                                                                                                 17           109. FF incorporates each of its previous responses as if fully set forth herein.
                                                                                                                 18           110. FF denies the allegations in Paragraph 110.
                                                                                                                 19           111. FF denies the allegations in Paragraph 111.
                                                                                                                 20           112. To the extent Paragraph 112 purports to describe, quote, or characterize
                                                                                                                 21   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                 22   read as a whole, and would provide only as expressly stated therein. FF denies the
                                                                                                                 23   remaining allegations in Paragraph 112.
                                                                                                                 24           113. To the extent Paragraph 113 purports to describe, quote, or characterize
                                                                                                                 25   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                 26   read as a whole, and would provide only as expressly stated therein. FF denies the
                                                                                                                 27   remaining allegations in Paragraph 113.
                                                                                                                 28
                                                                                                                      114084213                                 - 10 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 93 Filed 03/11/21 Page 12 of 24 Page ID #:483



                                                                                                                  1           114. To the extent Paragraph 114 purports to describe, quote, or characterize
                                                                                                                  2   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                  3   read as a whole, and would provide only as expressly stated therein. FF denies the
                                                                                                                  4   remaining allegations in Paragraph 114.
                                                                                                                  5           115. FF denies the allegations in Paragraph 115.
                                                                                                                  6           116. FF denies the allegations in Paragraph 116.
                                                                                                                  7           117. FF incorporates each of its previous responses as if fully set forth herein.
                                                                                                                  8           118. FF denies the remaining allegation in Paragraph 118.
                                                                                                                  9           119. FF denies the allegations in Paragraph 119.
                                                                                                                 10           120. FF admits that Liu was a partner at Mayer Brown prior to joining FF.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   FF denies the remaining allegation in Paragraph 120.
                                                                                                                 12           121. FF denies the allegations in Paragraph 121.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13           122. FF denies the allegations in Paragraph 122.
                                                                                                                 14           123. FF denies the allegations in Paragraph 123.
                                                                                                                 15           124. FF incorporates each of its previous responses as if fully set forth herein.
                                                                                                                 16           125. FF denies the allegations in Paragraph 125.
                                                                                                                 17           126. FF denies the allegations in Paragraph 126.
                                                                                                                 18           127. FF admits that Liu was a partner at Mayer Brown prior to joining FF.
                                                                                                                 19   FF denies the remaining allegation in Paragraph 127.
                                                                                                                 20           128. FF denies the allegations in Paragraph 128.
                                                                                                                 21           129. FF denies the allegations in Paragraph 129.
                                                                                                                 22           130. FF denies the allegations in Paragraph 130.
                                                                                                                 23           131. FF incorporates each of its previous responses as if fully set forth herein.
                                                                                                                 24           132. FF denies the allegations in Paragraph 132.
                                                                                                                 25           133. FF denies the allegations in Paragraph 133.
                                                                                                                 26           134. FF denies the allegations in Paragraph 134.
                                                                                                                 27           135. FF denies the allegations in Paragraph 135.
                                                                                                                 28           136. FF incorporates each of its previous responses as if fully set forth herein.
                                                                                                                      114084213                                 - 11 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 93 Filed 03/11/21 Page 13 of 24 Page ID #:484



                                                                                                                  1           137. FF denies the allegations in Paragraph 137.
                                                                                                                  2           138. FF denies the allegations in Paragraph 138.
                                                                                                                  3           139. FF denies the allegations in Paragraph 139.
                                                                                                                  4           140. FF denies the allegations in Paragraph 140.
                                                                                                                  5           141. FF incorporates each of its previous responses as if fully set forth herein.
                                                                                                                  6           142. FF denies the allegations in Paragraph 142.
                                                                                                                  7           143. FF denies the allegations in Paragraph 143.
                                                                                                                  8           144. FF denies the allegations in Paragraph 144.
                                                                                                                  9           145. FF denies the allegations in Paragraph 145.
                                                                                                                 10           146. FF denies the allegations in Paragraph 146.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11           147. FF incorporates each of its previous responses as if fully set forth herein.
                                                                                                                 12           148. To the extent Paragraph 148 purports to describe, quote, or characterize
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                 14   read as a whole, and would provide only as expressly stated therein. FF denies the
                                                                                                                 15   remaining allegations in Paragraph 148.
                                                                                                                 16           149. To the extent Paragraph 149 purports to describe, quote, or characterize
                                                                                                                 17   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                 18   read as a whole, and would provide only as expressly stated therein. FF denies the
                                                                                                                 19   remaining allegations in Paragraph 149.
                                                                                                                 20           150. FF denies the allegations in Paragraph 150.
                                                                                                                 21           151. FF denies the allegations in Paragraph 151.
                                                                                                                 22           152. FF asserts that no response is required to the prayer for relief on
                                                                                                                 23   page 28 of the Complaint. To the extent that the paragraphs of that clause may be
                                                                                                                 24   deemed to allege any factual or legal entitlement to the relief requested, FF denies
                                                                                                                 25   each and every such allegation and specifically denies that Liu is entitled to any
                                                                                                                 26   relief, including, but not limited to, the relief requested in subparts 1 through 11
                                                                                                                 27   thereof.
                                                                                                                 28
                                                                                                                      114084213                                 - 12 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 93 Filed 03/11/21 Page 14 of 24 Page ID #:485



                                                                                                                  1           153. All allegations not specifically admitted or responded to are denied.
                                                                                                                  2                               AFFIRMATIVE DEFENSES
                                                                                                                  3           Without assuming the burden of proof as to any of the defenses set forth herein
                                                                                                                  4   where such burden would otherwise rest with Liu, FF alleges the following
                                                                                                                  5   affirmative defenses to the Complaint and to the relief sought therein:
                                                                                                                  6                                 First Affirmative Defense
                                                                                                                  7                                 (Failure to State a Claim)
                                                                                                                  8           1.    Liu’s Complaint fails in whole or in part to state a claim against FF upon
                                                                                                                  9   which relief may be granted.
                                                                                                                 10                                Second Affirmative Defense
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11                                   (Constructive Fraud)
                                                                                                                 12           2.    Liu’s Complaint and the causes of action alleged therein are barred, in
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   whole or in part, because of the constructive fraud that Liu committed in entering the
                                                                                                                 14   Employment Agreement with FF.1 As memorialized in the executed October 20,
                                                                                                                 15   2017 Engagement Letter (that Liu executed on Mayer’s behalf), the Work Plan, and
                                                                                                                 16   the accompanying documents provided by Mayer Brown and Liu to FF, Liu and FF
                                                                                                                 17   had an attorney client relationship. By virtue of that relationship, Liu owed FF
                                                                                                                 18   fiduciary duties, including the duty of care, loyalty, competence, good faith, the duty
                                                                                                                 19   to inform FF of that information necessary to obtain FF’s informed written consent
                                                                                                                 20   to the transaction under governing rules of professional responsibility, and the duty
                                                                                                                 21   to fully disclose all material facts within his knowledge and which FF was ignorant.
                                                                                                                 22   Liu owed these duties to FF at the time that he entered the Employment Agreement
                                                                                                                 23   with FF.
                                                                                                                 24
                                                                                                                 25
                                                                                                                      1
                                                                                                                 26     Defendant FF Intelligent Mobility Global Holdings Ltd. f/k/a Smart King, Ltd.
                                                                                                                      (“Smart King”) was also a party to the Employment Agreement. Thus, where FF
                                                                                                                 27
                                                                                                                      is referenced within these Affirmative Defenses as a party to the Employment
                                                                                                                 28   Agreement, it should be understood to include Smart King as well.
                                                                                                                      114084213                                - 13 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 93 Filed 03/11/21 Page 15 of 24 Page ID #:486



                                                                                                                  1           As detailed in FF’s Second Amended Complaint (“SAC”) and incorporated
                                                                                                                  2   herein, the Employment Agreement was extremely advantageous to Liu to FF’s
                                                                                                                  3   detriment, by, among other things, providing guaranteed remuneration and other
                                                                                                                  4   benefits to Liu, advancement of millions of dollars upon termination, immediate
                                                                                                                  5   vesting of options even if it was found that Liu breached his fiduciary obligations to
                                                                                                                  6   FF (again, without disclosing the material adverse consequences that could result to
                                                                                                                  7   FF as a result), and by unconscionably restricting the terms under which FF could
                                                                                                                  8   terminate Liu. Liu knew, or should have known, that the Employment Agreement
                                                                                                                  9   was extremely advantageous to himself to the detriment of FF, but misled FF, in
                                                                                                                 10   breach of his duties of care, loyalty, competence, good faith, and the duty to fully
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   disclose all material facts within his knowledge and which FF was ignorant, by using
                                                                                                                 12   his undue influence over FF and omitting that the terms of the Employment
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   Agreement were not fair and reasonable to FF.
                                                                                                                 14           Liu was legally bound under the New York and California Rules of
                                                                                                                 15   Professional Conduct, as applicable, to disclose that the transaction was not fair and
                                                                                                                 16   reasonable, to properly disclose his role in the transaction, to advise FF in writing to
                                                                                                                 17   obtain independent counsel, and to give FF adequate time to seek that independent
                                                                                                                 18   counsel. Liu omitted this information and failed to act in order to mislead FF into
                                                                                                                 19   entering into the Employment Contract. FF justifiably relied on Liu based, in part,
                                                                                                                 20   on his position as FF’s attorney when it entered the Employment Agreement.
                                                                                                                 21                                 Third Affirmative Defense
                                                                                                                 22                                (Rescission Based on Fraud)
                                                                                                                 23           3.     Liu’s Complaint and the claims therein fail to the extent that they rely
                                                                                                                 24   upon the Employment Agreement, which, based on the constructive fraud that Liu
                                                                                                                 25   committed against FF, as detailed under FF’s First Affirmative Defense, is
                                                                                                                 26   rescindable.
                                                                                                                 27
                                                                                                                 28
                                                                                                                      114084213                                - 14 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 93 Filed 03/11/21 Page 16 of 24 Page ID #:487



                                                                                                                  1                               Fourth Affirmative Defense
                                                                                                                  2                               (No Wrongful Termination)
                                                                                                                  3           4.   Liu has not and cannot point to any potential or actual violation by FF
                                                                                                                  4   of a fundamental, substantial and well-established public policy of state law
                                                                                                                  5   grounded in a statute or constitutional provision, nor can Liu point to any complaint
                                                                                                                  6   made to FF regarding the same. As such, Liu’s allegations are, at best, mere
                                                                                                                  7   disagreements about policy and, thus are not actionable.
                                                                                                                  8                                Fifth Affirmative Defense
                                                                                                                  9          (Reasonable, Good Faith, Non-Discriminatory, and Non-Retaliatory)
                                                                                                                 10           5.   Liu’s claim for wrongful termination is barred because FF had good
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   cause to terminate Liu.      FF acted reasonably, in good faith, and in a non-
                                                                                                                 12   discriminatory and non-retaliatory manner. Liu was terminated for his failure to
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   perform under his roles as FF’s Global General Counsel, Global Chief
                                                                                                                 14   Administrative Officer, and Global Senior Advisor. Liu was also terminated for his
                                                                                                                 15   serious breaches of contract and the fiduciary duties that he owed to FF, including,
                                                                                                                 16   but not limited to, the duties of loyalty, care, and competence.
                                                                                                                 17                                Sixth Affirmative Defense
                                                                                                                 18   (Breach of Fiduciary Duty for Violation of the Rules of Professional Conduct)
                                                                                                                 19           6.   Liu’s Complaint is barred, in whole or in part, on the ground that Liu
                                                                                                                 20   breached the fiduciary duties that he owed to FF and Smart King by his violation of
                                                                                                                 21   New York Rules of Professional Conduct 1.5, 1.7 and 1.8 and California Rules of
                                                                                                                 22   Professional Conduct 3-300, 3-310, and 4-200.2 Liu is a New York barred attorney
                                                                                                                 23   and was thus subject to the New York Rules of Professional Conduct at the time that
                                                                                                                 24   he entered into the Employment Agreement with FF. At the time that Liu negotiated
                                                                                                                 25   and entered the Employment Agreement, he had an attorney-client relationship with
                                                                                                                 26
                                                                                                                 27   2
                                                                                                                       To the extent Liu’s conduct took place after November 1, 2018, California Rules
                                                                                                                 28   of Professional Conduct 1.5, 1.7 and 1.8.1 apply.
                                                                                                                      114084213                               - 15 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 93 Filed 03/11/21 Page 17 of 24 Page ID #:488



                                                                                                                  1   FF. By virtue of that relationship, Liu owed fiduciary duties to FF, including the
                                                                                                                  2   duties of loyalty, care, competence, and good faith. Liu breached those duties when
                                                                                                                  3   he entered the Employment Agreement with FF, which, as detailed above, was
                                                                                                                  4   extremely advantageous to Liu to FF’s detriment, by, among other things, failing to
                                                                                                                  5   adequately describe Liu’s role in the transaction, providing guaranteed unreasonably
                                                                                                                  6   excessive remuneration (some of which was collected) and other benefits to Liu, and
                                                                                                                  7   by greatly restricting the terms under which FF could terminate Liu, in violation of
                                                                                                                  8   New York Rules of Professional Conduct 1.5, 1.7, and 1.8 and California Rules of
                                                                                                                  9   Professional Conduct 3-300, 3-310, and 4-200.
                                                                                                                 10                              Seventh Affirmative Defense
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11                               (Breach of Fiduciary Duty)
                                                                                                                 12           7.   Liu’s Complaint is barred, in whole or in part, on the ground that Liu
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   violated the fiduciary duties that he owed to FF during his employment with FF. Liu
                                                                                                                 14   owed fiduciary duties to FF as FF’s Global General Counsel, Global Chief
                                                                                                                 15   Administrative Officer, and Global Senior Advisor and by virtue of his employment
                                                                                                                 16   with FF. Those duties included the duties of loyalty and care. The duty of care
                                                                                                                 17   requires corporate officers such as Liu to exercise good business judgment when
                                                                                                                 18   making decisions on behalf of the corporation. Liu reached his duty of care when he,
                                                                                                                 19   among other things, failed to act as a reasonably careful Global General Counsel,
                                                                                                                 20   Global Chief Administrative Officer, and Global Senior Advisor would have acted
                                                                                                                 21   under the same or similar circumstances. Liu also breached his duty of loyalty by
                                                                                                                 22   failing to take action in the best interests of FF. Liu breached his duty of loyalty to
                                                                                                                 23   FF by, among other things, abstaining, refusing and failing to undertake necessary
                                                                                                                 24   tasks and actions as FF’s Global General Counsel, Global Chief Administrative
                                                                                                                 25   Officer, and Global Senior Advisor, to further his own self interests. Because of
                                                                                                                 26   these breaches, Liu’s termination was not wrongful and the Employment Agreement
                                                                                                                 27   is rescindable.
                                                                                                                 28
                                                                                                                      114084213                               - 16 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 93 Filed 03/11/21 Page 18 of 24 Page ID #:489



                                                                                                                  1                                Eighth Affirmative Defense
                                                                                                                  2                    (Rescission Based on Breach of Fiduciary Duty)
                                                                                                                  3           8.    Liu’s Complaint and the claims therein fail to the extent that they rely
                                                                                                                  4   upon the Employment Agreement, which, because of Liu’s beaches of the fiduciary
                                                                                                                  5   duties that he owed to FF and as described under FF’s Fifth and Sixth Affirmative
                                                                                                                  6   Defenses, is rescindable.
                                                                                                                  7                                 Ninth Affirmative Defense
                                                                                                                  8                       (Employment Agreement is Void Ab Initio)
                                                                                                                  9           9.    Liu’s Complaint and the claims therein fail to the extent that they rely
                                                                                                                 10   upon the Employment Agreement, which, because of Liu’s violations of the New
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   York Rules of Professional Conduct 1.5, 1.7, and 1.8 and California Rules of
                                                                                                                 12   Professional Conduct 3-300, 3-310, and 4-200, California Business and Professions
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   Code § 6125, Probate Code § 16004, and breaches of the fiduciary duties that he
                                                                                                                 14   owed to FF, is void ab initio and thus unenforceable.
                                                                                                                 15                                 Tenth Affirmative Defense
                                                                                                                 16                               (Unauthorized Practice of Law)
                                                                                                                 17           10.   Liu’s Complaint and the claims therein fail to the extent that they rely
                                                                                                                 18   upon the Employment Agreement because FF was not required to pay Liu under the
                                                                                                                 19   Employment Agreement for serving as Global General Counsel to FF as Liu was not
                                                                                                                 20   admitted to practice law in California not registered as in-house counsel in California
                                                                                                                 21   when he worked in California for FF.
                                                                                                                 22                                Eleventh Affirmative Defense
                                                                                                                 23                                    (Breach by Plaintiff)
                                                                                                                 24           11.   Liu’s Complaint is barred, in whole or in part, due to Liu’s breaches of
                                                                                                                 25   the Employment Agreement as detailed in FF’s SAC and incorporated herein. Liu’s
                                                                                                                 26   failure to perform his duties as a Senior Board Member of Smart King, Global Chief
                                                                                                                 27   Administrative Officer, Global General Counsel, and Global Senior Advisor of FF,
                                                                                                                 28
                                                                                                                      114084213                               - 17 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 93 Filed 03/11/21 Page 19 of 24 Page ID #:490



                                                                                                                  1   constitute breaches of the Employment Agreement, excusing any purported
                                                                                                                  2   nonperformance by FF.
                                                                                                                  3                               Twelfth Affirmative Defense
                                                                                                                  4                         (Workers’ Compensation Preemption)
                                                                                                                  5           12.   Liu’s Complaint is barred, in whole or in part, to the extent it is based
                                                                                                                  6   upon any alleged physical or emotional injury or mental distress, which are barred
                                                                                                                  7   by the exclusive remedy provisions of the California Workers’ Compensation Act.
                                                                                                                  8   (Cal. Labor Code §§ 3600, 3602, and 5300).
                                                                                                                  9                             Thirteenth Affirmative Defense
                                                                                                                 10                                (Avoidable Consequences)
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11           13.   Liu’s Complaint is barred, in whole or in part, to the extent that Liu
                                                                                                                 12   unreasonably failed to use the measures offered to prevent and correct alleged
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   workplace misconduct, including alleged retaliation.        Reasonable use of such
                                                                                                                 14   measures would have prevented at least some, if not all, of the harm Liu allegedly
                                                                                                                 15   suffered.
                                                                                                                 16                             Fourteenth Affirmative Defense
                                                                                                                 17                       (Labor Code §§ 2854, 2858, 2859, and 2865)
                                                                                                                 18           14.   Liu’s Complaint, and each and every purported cause of action alleged
                                                                                                                 19   in the Complaint, is barred by California Labor Code §§ 2854, 2858, 2859, and 2865
                                                                                                                 20   because, as detailed in FF’s SAC and incorporated herein, Liu failed to use ordinary
                                                                                                                 21   care and diligence, or exercise a reasonable degree of skill, in performing the terms
                                                                                                                 22   and conditions of his employment.
                                                                                                                 23                              Fifteenth Affirmative Defense
                                                                                                                 24                             (Labor Code §§ 2856 and 2857)
                                                                                                                 25           15.   Liu’s is barred from any recovery in this action because, as detailed in
                                                                                                                 26   FF’s SAC and incorporated herein, he failed to perform pursuant to the terms and
                                                                                                                 27   conditions of his employment in conformity with either the usage of the place of
                                                                                                                 28   performance, or as directed by his supervisors as required by California Labor Code
                                                                                                                      114084213                                - 18 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 93 Filed 03/11/21 Page 20 of 24 Page ID #:491



                                                                                                                  1   § 2857 or failed to comply substantially with all directions concerning his
                                                                                                                  2   employment, as required by Labor Code § 2856.
                                                                                                                  3                             Sixteenth Affirmative Defense
                                                                                                                  4                         (Failure to Exhaust Internal Remedies)
                                                                                                                  5           16.   Liu’s Complaint, and each and every purported cause of action alleged
                                                                                                                  6   in the Complaint to the extent that the misconduct alleged was subject to internal
                                                                                                                  7   remedies known and available to Liu, is barred, in whole or in part, to the extent that
                                                                                                                  8   Liu failed to exhaust available internal remedies.
                                                                                                                  9                            Seventeenth Affirmative Defense
                                                                                                                 10                                       (Good Faith)
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11           17.   Liu’s claim under Rule 10b-5 of the Securities and Exchange Act is
                                                                                                                 12   barred because FF acted in good faith at all material times and in conformity with all
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   applicable federal statues and all applicable rules and regulations thereunder.
                                                                                                                 14                             Eighteenth Affirmative Defense
                                                                                                                 15                                  (Assumption of Risk)
                                                                                                                 16           18.   Liu’s claim under Rule 10b-5 of the Securities and Exchange Act is
                                                                                                                 17   barred because Liu assumed the risk that he now complains of under that claim.
                                                                                                                 18                             Nineteenth Affirmative Defense
                                                                                                                 19                                   (Equitable Estoppel)
                                                                                                                 20           19.   Liu’s Complaint is barred, in whole or in part, by the doctrine of
                                                                                                                 21   estoppel. When FF entered into the Employment Agreement with Liu, Liu made
                                                                                                                 22   multiple representations of material fact, upon which FF detrimentally relied.
                                                                                                                 23   However, once that agreement was entered and Liu began his employment at FF, Liu
                                                                                                                 24   was unable or unwilling to perform, acting contrary to his prior asserted material
                                                                                                                 25   representations. Therefore, Liu must be equitably estopped from relying upon and
                                                                                                                 26   enforcing the Employment Agreement.
                                                                                                                 27
                                                                                                                 28
                                                                                                                      114084213                               - 19 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 93 Filed 03/11/21 Page 21 of 24 Page ID #:492



                                                                                                                  1                              Twentieth Affirmative Defense
                                                                                                                  2                            (Failure of Conditions Precedent)
                                                                                                                  3           20.   Liu’s Complaint is barred, in whole or in part, because he failed to meet
                                                                                                                  4   certain conditions precedent to FF’s obligations under the Employment Agreement.
                                                                                                                  5   Liu’s performance of his job duties was a condition precedent to receiving payment
                                                                                                                  6   for such duties. However, Liu refused or failed to fulfill his job duties under his roles
                                                                                                                  7   with FF and to fulfill the promises that he made to FF to induce FF to hire him.
                                                                                                                  8   Accordingly, there was a failure of these conditions precedent to Liu receiving any
                                                                                                                  9   benefits under the Employment Agreement. As to the Smart King options, Liu’s
                                                                                                                 10   employment on specific dates was a condition precedent to such options vesting.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   However, Liu was terminated prior to such vesting dates such that the Smart King
                                                                                                                 12   options never vested. Moreover, Liu’s exercise of his options was a condition
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   precedent to redeeming such options. However, Liu never attempted to exercise such
                                                                                                                 14   options such that he did not redeem them. Accordingly, Liu’s failure to meet the
                                                                                                                 15   above conditions precedent bar all claims premised on the Employment Agreement.
                                                                                                                 16                            Twenty-first Affirmative Defense
                                                                                                                 17                            (Intervening/Supervening Cause)
                                                                                                                 18           21.   Liu’s Complaint is barred, in whole or in part, because any alleged harm
                                                                                                                 19   was due to intervening and/or supervening causes. Liu’s complained of damages
                                                                                                                 20   were proximately caused by his own failure to perform his job duties, as detailed in
                                                                                                                 21   FF’s SAC and incorporated herein, which constitutes an intervening or superseding
                                                                                                                 22   cause of the damages he alleges in the Complaint. In addition, Liu’s complained of
                                                                                                                 23   damages were caused by the actions of a third party, Evergrande, and its failure to
                                                                                                                 24   abide by the terms of a contract.        Such actions constitute an intervening or
                                                                                                                 25   superseding cause of the damages Liu alleges in the Complaint.
                                                                                                                 26
                                                                                                                 27
                                                                                                                 28
                                                                                                                      114084213                                - 20 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 93 Filed 03/11/21 Page 22 of 24 Page ID #:493



                                                                                                                  1                           Twenty-second Affirmative Defense
                                                                                                                  2                                      (Unclean Hands)
                                                                                                                  3           22.   Liu’s Complaint is barred, in whole or in part, by the doctrine of unclean
                                                                                                                  4   hands because Liu’s conduct was inequitable and his conduct relates to the subject
                                                                                                                  5   matter of his claims. For example, Liu knew that, as FF’s outside legal counsel, he
                                                                                                                  6   was required to abide by the California and New York Rules of Professional Conduct.
                                                                                                                  7   However, Liu violated these rules by failing to make required written disclosures and
                                                                                                                  8   entering into an unfair and unreasonable contract with his client. In addition, Liu
                                                                                                                  9   acted in bad faith when he refused to perform job functions and act in FF’s best
                                                                                                                 10   interest, despite a fiduciary duty to do so.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11                            Twenty-third Affirmative Defense
                                                                                                                 12                                (Contrary to Public Policy)
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13           23.   Liu’s Complaint is barred, in whole or in part, by Liu’s own fraudulent
                                                                                                                 14   and unlawful acts in violation of public policy. There is a strong public policy against
                                                                                                                 15   attorneys entering into transactions and contracts taking an equity interest in their
                                                                                                                 16   clients without complying with all pertinent ethical rules. These policies are codified
                                                                                                                 17   under the California and New York Rules of Professional Conduct. However, Liu
                                                                                                                 18   violated these policies by failing to make required written disclosures and entering
                                                                                                                 19   into an unfair and unreasonable contract with his client. Accordingly, Liu’s conduct
                                                                                                                 20   in violation of public policy prohibits him from recovering from FF.
                                                                                                                 21                           Twenty-fourth Affirmative Defense
                                                                                                                 22                              (Failure to Mitigate Damages)
                                                                                                                 23           24.   Liu’s Complaint is barred, in whole or in part, because he failed to
                                                                                                                 24   mitigate his alleged damages. Once terminated, Liu had an affirmative duty to
                                                                                                                 25   mitigate any damages that he might incur as a result of his termination. However,
                                                                                                                 26   FF is informed and believes that Liu has taken no step or has taken insufficient steps
                                                                                                                 27   to mitigate his purported damages.
                                                                                                                 28
                                                                                                                      114084213                                - 21 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 93 Filed 03/11/21 Page 23 of 24 Page ID #:494



                                                                                                                  1                               Twenty-fifth Affirmative Defense
                                                                                                                  2                                      (Unjust Enrichment)
                                                                                                                  3           25.      Liu’s Complaint is barred, in whole or in part, because any relief by Liu
                                                                                                                  4   would constitute unjust enrichment. As an initial matter, Liu is not entitled to any
                                                                                                                  5   recovery under the Employment Agreement, thus any amount sought by Liu under
                                                                                                                  6   that agreement would constitute unjust enrichment. To the extent that Liu is entitled
                                                                                                                  7   to any recovery under the Employment Agreement, the amounts sought, including
                                                                                                                  8   injunctive relief would constitute unjust enrichment.
                                                                                                                  9                               Twenty-sixth Affirmative Defense
                                                                                                                 10                                         (In Pari Delicto)
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11           26.      Liu’s Complaint is barred, in whole or in part, by the doctrine of in pari
                                                                                                                 12   delicto. As detailed in FF’s SAC and incorporated herein, Liu’s conduct was illegal.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   He violated multiple rules of professional conduct and FF is informed and believes,
                                                                                                                 14   and based thereon alleges, that Liu violated California Business and Professions
                                                                                                                 15   Code § 6125. Moreover, to the extent Liu alleges that FF violated any laws, which
                                                                                                                 16   FF denies, Liu was an active participant and did nothing to prevent or stop that
                                                                                                                 17   conduct. Thus, to the extent Liu claims any injury, he is entirely at fault or at least
                                                                                                                 18   on equal fault with FF and is prohibited from recovery under the doctrine of in pari
                                                                                                                 19   delicto.
                                                                                                                 20                              Twenty-seventh Affirmative Defense
                                                                                                                 21               (Breach of the Implied Covenant of Good Faith and Fair Dealing)
                                                                                                                 22           27.      Liu’s Complaint is barred, in whole or in part, on the ground that Liu
                                                                                                                 23   breached the implied covenant of good faith and fair dealing in the Employment
                                                                                                                 24   Agreement. Liu’s failure or refusal to perform did not constitute a direct breach of
                                                                                                                 25   the Employment Agreement, his conduct frustrated the purpose of that agreement,
                                                                                                                 26   destroying and injuring FF’s right to receive the benefits of that agreement.
                                                                                                                 27
                                                                                                                 28
                                                                                                                      114084213                                   - 22 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 93 Filed 03/11/21 Page 24 of 24 Page ID #:495



                                                                                                                  1                           Twenty-eighth Affirmative Defense
                                                                                                                  2                                 (Reservation of Rights)
                                                                                                                  3           28.   The defenses set forth herein reflect FF’s assessment based on the
                                                                                                                  4   information of which FF currently is aware. FF expressly reserves, and does not
                                                                                                                  5   waive any defenses.
                                                                                                                  6           WHEREFORE, FF respectfully requests that this Court enter judgment in its
                                                                                                                  7   favor and against Liu, dismiss Liu’s claims, and award FF its costs of suit and such
                                                                                                                  8   other relief as this Court may deem appropriate.
                                                                                                                  9   Dated: March 11, 2021                      TROUTMAN PEPPER HAMILTON
                                                                                                                                                                 SANDERS LLP
                                                                                                                 10
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11                                              By: /s/ Lauren E. Grochow
                                                                                                                                                                   Lauren E. Grochow
                                                                                                                 12                                                Daniel Anziska
                                                                               I R V I N E , C A 92614-2545




                                                                                                                                                                   Mackenzie L. Willow-Johnson
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13
                                                                                                                                                                      Attorneys for Defendants
                                                                                                                 14                                                   FARADAY&FUTURE INC.,
                                                                                                                                                                      SMART KING LTD., JIAWEI
                                                                                                                 15                                                   WANG, and CHAOYING DENG
                                                                                                                 16
                                                                                                                 17
                                                                                                                 18
                                                                                                                 19
                                                                                                                 20
                                                                                                                 21
                                                                                                                 22
                                                                                                                 23
                                                                                                                 24
                                                                                                                 25
                                                                                                                 26
                                                                                                                 27
                                                                                                                 28
                                                                                                                      114084213                              - 23 -
